Citation Nr: 1520232	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-43 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1991.

This case comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an October 2010 substantive appeal, the Veteran limited his appeal to the claims for an increased rating for lumbosacral strain and a total disability rating based on individual unemployability (TDIU).  In a July 2012 rating decision, the RO granted a TDIU.  Thus, only the increased rating for lumbosacral strain claim remains on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, further development is needed on the claim on appeal.

The Veteran filed a claim for increase for his lumbosacral strain in October 2009.  The Veteran's lumbosacral strain was last examined by VA in December 2011, over three years ago.  In an April 2015 statement, the Veteran's representative related the Veteran's contention that his disability has worsened, noted that the Veteran has not been afforded a new examination since the January 2012 supplemental statement of the case, and requested a new examination to determine the current severity of the Veteran's disability.  Therefore, the Veteran should be afforded a new examination.

Prior to the examination, any outstanding medical records should be obtained.  The record, including the Veteran's Virtual VA electronic claims file, contains VA treatment notes through March 2012.  Thus, any treatment notes since that time should be obtained.  The record also contains private medical records through December 2009.  Thus, the Veteran should be asked to provide the names of any healthcare providers who have treated him for his disability since that time, so that any such records may be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names of any healthcare providers who have treated him for his disability since December 2009.  Obtain all adequately identified records.

2.  Obtain any VA treatment records since March 2012.

3.  Then, schedule the Veteran for an appropriate examination to determine the current severity of his lumbosacral strain.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating low back disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies, including range of motion studies in degrees, should be performed.  In reporting the results of range of motion studies, the examiner should identify any objective evidence of pain, and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The examiner should describe the extent of any incoordination, weakened movement and, excess fatigability on use.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report (in degrees) during range of motion at what point any pain begins, and at what point any pain causes any functional impairment, and whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should comment on functional impairment as a result of the Veteran's lumbosacral strain.

The supporting rationale for all opinions expressed must be provided.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

